Case 1:18-cv-02244-TNI\/| Document 14 Filed 03/04/19 Page 1 of 5

IN 'I`HE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

SECURITIES AND EXCHANGE COMMISSION, §
Plaintiff, §

v. § Case No. 1:18-CV-02244-TNM
lPOOL LTD. a.k.a. 1BROKER and §
PATRICK BRUNNER, §
Defendants'. §
§

FINAL JUDGMENT AS TO DEFENDANTS PATRICK BRUNNER AND 1POOL LTD.
a.k.a. 1BROKER

The Securities and Exchange Commission (“SEC”) having filed a Complaint and
Defendants Patrick Brunner (“Brunner”) and lPool Ltd. a.k.a lBroker (“lBroker”) (collectively
“Defendants”) having entered general appearances; consented to the Court’s jurisdiction over
them and the subject matter of this action; consented to the entry of this Final Judgment Without
admitting or denying the allegations of the Complaint (except as to jurisdiction and except as
otherwise provided herein in paragraph VI.); Waived findings of fact and conclusions of laW; and
Waived any right to appeal from this Final Judgment:

I.

lT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are
permanently restrained and enjoined from violating, directly or indirectly, Section 5(e) of the
Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77e(e)] by, in the absence of any
applicable exception, making use of the means or instruments of transportation or
communication in interstate commerce or of the mails, to offer to sell, offer to buy or purchase or

sell, a security-based swap to any person Who is not an eligible contract participant as defined in

Case 1:18-cv-02244-TNI\/| Document 14 Filed 03/04/19 Page 2 of 5

Section la(lS) of the Commo'dity Exchange Act (“eligible contract participant”), unless a
registration statement meeting the requirements of Section lO(a) of the Securities Act is in effect.
lT lS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).
Il.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendants are permanently restrained and enjoined from violating Section 6(1) of the Securities
Exchange Act o.f 1934 (“Exchange Act”) [15 U.S.C. § 78f(l)] by effecting transactions in
security-based swaps with or for a person that is not an eligible contract participant without such
transaction being effected on a national securities exchange registered pursuant to subsection
S.ection 6(b) of the Exchange Act.

IT IS FURT-HER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).
lIl.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendants are permanently restrained and enjoined from violating lS(a)(l) of the Exchange Act

[15 U.S.C. § 780(a)(l)] by making use of the mails or means or instrumentalities of interstate

Case 1:18-cv-02244-TNI\/| Document 14 Filed 03/04/19 Page 3 of 5

commerce to effect transactions in, or to induce or attempt to induce the purchase or sale of any
security (other than an exempted security or commercial paper, bankers’ acceptances, or
commercial bills) without being registered in accordance with Exchange Act Section l§(b).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judginent by personal service or otherwise: (a) Defendants’
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendants or with anyone described in (a).

lV.

IT lS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendants are jointly and severally liable for disgorgement of $26,167.00, representing profits
gained as a result of the conduct alleged in the Complaint, together with prejudgment interest
thereon in the amount of $1,059.16, and that Brunner is individually liable for a civil penalty in
the amount of $26,167.00 under Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and
Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendants shall satisfy this
obligation by paying $53,393.16 to the Securities and Exchange Commission within 14 days
after entry of this Final Judgment.

Defendants may transmit payment electronically to the SEC, which will provide detailed
ACH transfer/Fedwire instructions upon request. Payment may also be made directly from a
bank account via Pay. gov through the SEC website at lillp:waw.sec.govfaboulfol"ficcs)’ol"m.lilm.
Defendants may also pay by certified check, bank cashier’s check, or United States postal money
order payable to the Securities and Exchange Commission, which shall be delivered or mailed to

Enterprise Services Center
Accounts Receivable Branch

Case 1:18-cv-02244-TNI\/| Document 14 Filed 03/04/19 Page 4 of 5

6500 South MacArthur Boulevard
Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Patrick Brunner and/or lPool Ltd. a.k.a. 1Br0ker as a defendant in this action; and
specifying that payment is made pursuant to this Final Judgment.

Defendants shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the SEC’s counsel in this action. By making this payment, Defendants
relinquish all legal and equitable right, title, and interest in such funds and no part of the funds
shall be returned to Defendants

The SEC may enforce the Court’s judgment for disgorgement and prejudgment interest
by moving for civil contempt (and/or through other collection procedures authorized by law) at
any time after 14 days following entry of this Final Judgment. Defendant shall pay post
judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

V.

lT lS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that
Defendants shall comply with all of the undertakings and agreements set forth therein.

Vl.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of
exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the
allegations in the complaint are true and admitted by Defendants, and further, any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendants under this
Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendants of the

Case 1:18-cv-02244-TNI\/| Document 14 Filed 03/04/19 Page 5 of 5

federal securities laws or any regulation or order issued under such laws, as set forth in Section
523(a)(19) of,the Bankruptcy Code, 11 U.S.C. §523(a)(19).
VII.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

MMM frame/4

T R'FvoRN. MCFADDEN U s D J.

